Citation Nr: 1750445	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO. 12-08 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1. Entitlement to service connection for a left elbow disorder, including as secondary to service-connected disability.

2. Entitlement to service connection for hypertension, to include as secondary to posttraumatic stress disorder (PTSD).

3. Entitlement to service connection for erectile dysfunction, to include as secondary to PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his wife
ATTORNEY FOR THE BOARD

N. Peden, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1984 to August 1987 and from March 2008 to June 2008.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia, which denied the issues on appeal. The appeal was then transferred to the RO in Providence, Rhode Island. 

The Veteran testified before the undersigned Veterans Law Judge in April 2017. At that hearing, he withdrew his claim of entitlement to a total disability rating based on individual unemployability (TDIU). A transcript of the hearing is included in the claims file. 

In a November 2016 rating decision, the RO granted service connection for left ulnar neuropathy, status post ulnar nerve decompression with scar, and a December 2016 rating decision assigned a 10 percent evaluation effective December 5, 2016. As the Veteran has not disagreed with the disability ratings or effective dates assigned, such issue is no longer on appeal. See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection.)

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.

REMAND

After review of the record, the Board finds that another for further development is warranted. The Veteran seeks entitlement to service connection for erectile dysfunction and hypertension, and he contends that PTSD can cause or aggravate erectile dysfunction and hypertension. The Veteran is service-connected for PTSD, and medical treatment records confirm treatment for the claimed disabilities. 

VA's duty to assist includes affording the claimant an examination or obtaining a medical opinion when there is competent evidence that a claimant has a current disability, or persistent or recurrent symptoms of a disability; there are indications that the disability may be associated with active service; and the record is insufficient to decide the claim. See 38 U.S.C.A. § 5103A(d) (West 2014). Under relevant VA regulations, action should be undertaken by way of obtaining a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but: 1) contains competent evidence of diagnosed disability or symptoms of disability; 2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, which may be established by competent lay evidence; and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease. 38 C.F.R. § 3.159 (c)(4) (2016). See McLendon v. Nicholson, 20 Vet. App. 79 (2006). The third prong of Section 3.159(c)(4), which requires that the evidence of record "indicate" that the claimed disability or symptoms may be associated with service, is a low threshold. However, the Veteran's June 2011 VA examination did not address whether his claimed erectile dysfunction and hypertension are secondary to his service connected PTSD. As the examination reports to date are insufficient to determine the nature and etiology of the Veteran's claimed hypertension and erectile dysfunction, further evaluation is necessary. See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Regarding the Veteran's claim for entitlement to service connection for a left elbow disorder, the Veteran was afforded a VA examination in December 2016 in which the examiner opined the condition was less likely than not related to active service. As rationale, the examiner stated that there was no left elbow condition found during active service. The examiner's review of the service treatment records noted several treatment notes regarding injury to the Veteran's left elbow. However, the Veteran is service connected for left shoulder impingement syndrome and left ulnar neuropathy, for which he had corrective surgery in 2010. He testified during his Board hearing that this failed surgery further aggravated his claimed left elbow disorder, and his representative claimed a worsening in flexion and extension of the elbow from 2011 to 2016. As such, the Board finds that the examiner did not adequately address the relationship between the Veteran's service connected disabilities and his claimed left elbow disorder. As the examination report is insufficient to determine the nature and etiology of the Veteran's claimed left elbow disorder, further evaluation is necessary. See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment. Request that the Veteran identify any recent private treatment pertinent to his claims and provide information and authorization sufficient for VA to assist him in obtaining any pertinent medical records not yet associated with the record. 

2. Upon receipt of all additional records, if any, schedule the Veteran for a VA examination for his claimed erectile dysfunction, hypertension, and left elbow disorder. The entire record, including a complete copy of this Remand, must be made available to the examiner for review, and the examiner must indicate in the examination report that the record was reviewed in conjunction with the examination. All indicated tests and studies should be completed, and the examiner should take a complete history from the Veteran regarding his claimed disabilities. Following completion of the examination and review of the claims file, the following must be addressed:

(a) Whether it is at least as likely as not (a 50 percent or greater probability) that the claimed erectile dysfunction, hypertension, and left elbow disability were caused by or are otherwise etiologically linked directly to the Veteran's service.

(b) Whether it is at least as likely as not that the claimed erectile dysfunction, hypertension, and left elbow disability were caused by any of the Veteran's service connected disabilities. The examiner is specifically directed to address the Veteran's contentions of a causal link between PTSD and erectile dysfunction and hypertension. 

(c) Whether it is at least as likely as not that the claimed erectile dysfunction, hypertension, and left elbow disability were aggravated by any of the Veteran's service connected disabilities. Aggravation is defined as permanent exacerbation beyond the natural progression of the condition.
 
A complete and thorough rationale must be provided for all opinions. If the examiner cannot provide an opinion without resorting to speculation then he or she must provide a complete and thorough rationale as to why an opinion cannot be provided. 

3. Then readjudicate the claims on appeal, as are listed on the title page of this Remand. If any benefit is not fully granted, send him a Supplemental Statement of the Case (SSOC) and give him and his representative opportunity to respond before returning the file to the Board for further appellate consideration of the claim

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




